 

 

 

EXHIBIT 10.27



 

 

 

March 17, 2018

 

 

 

Dear Chris:

 

It is my pleasure to offer you employment with Dermira, Inc. (“Dermira” or the
“Company”) on the terms set forth in this offer letter. We are building a
premier dermatology company and are excited to have you as part of the team.

 

The terms of your offer are as follows:

 

Title: Chief Technical Operations Officer

 

Start Date: April 2, 1918

 

Reports to: Chief Executive Officer.

 

Annual Salary: $400,000.00 USD less applicable withholding taxes.

 

Signing Bonus: $200,000.00 USD less applicable withholding taxes. Your Signing
Bonus will be paid when you commence employment with Dermira. Any Signing Bonus
amounts paid to you are subject to full repayment to Dermira if you cease to be
continuously and actively employed by Dermira prior to September 30, 2018, and
refundable in part in amounts reduced by 1/12 per month if you cease to be
continuously and actively employed by Dermira at the end of any month from
October 1, 2018 through March 31, 2019, unless such cessation of employment is a
Qualifying Termination as defined in the Company Severance and Change in Control
Agreement, in which case no portion of the signing bonus will be refundable.

 

Stock Option Grant: Subject to the approval of the Company's Board of Directors
(the “Board”), you will be granted an option to purchase 140,000 shares of the
Company's common stock at a price equal to the fair market value as approved by
the Board. This initial option grant will vest over four years with 25% of the
grant vesting on the anniversary of your start date with Dermira and the
remaining 75% vesting pro rata on a monthly basis over the following three
years. On-going equity grants will be reviewed on an annual basis. It is
anticipated that the fair market value will be established and the grant of the
option will be approved in May 2018. If a “Change of Control” (as defined in the
Company Severance and Change in Control Agreement ) should occur during the
period from the signing of this offer letter through the date of the proposed
stock option grant, then, subject to Board approval, you will be granted 70,000
RSU's (in addition to the 80,000 RSU grant in the following paragraph) in lieu
of the 140,000 option shares.

 

RSU Grant: Subject to the approval of the Company's Board of Directors you will
be granted 80,000 RSUs vesting annually over three years. Vesting schedule to be
provided.

 



1

 



--------------------------------------------------------------------------------



 

 

 

 

 

 

Bonus: You will be eligible for an annual target performance bonus of 35% of
your annual salary multiplied by a performance multiplier established by the
Board, subject to your achievement of specified performance targets determined
by the Board (the “Bonus”). Any Bonus for the fiscal year in which employment
begins will be prorated, based on the number of days you are employed by the
Company. You must be employed

by September 30th of the year in order to be eligible for a Bonus. Any Bonus for
a fiscal

year will be paid within 2½ months after the close of that fiscal year, but only
if you are still employed by the Company at the time of payment. Any Bonus
payment shall be subject to applicable withholding taxes. The determinations of
the Board with respect to any Bonus will be final and binding.

 

Benefits: You shall be entitled to participate in any of the Company's employee
benefit plans or programs that become available to similarly situated employees
of the Company to the full extent of your eligibility.

 

Health Insurance: You will be entitled to participate in the company's health
insurance programs to the full extent of your eligibility.

 

This offer is contingent upon a clear background check You agree to assist as
needed and to complete any documentation at the Company's request to meet this
condition. Should your background check not be completed before your scheduled
start date, the Company will permit you to start work provisionally, subject to
a final clear background check If the contingency for the background check is
not met, then your employment will be terminated for Cause.

 

The Company reserves the right to change or otherwise modify, in its sole
discretion, any of the preceding terms of employment, including those relating
to salary, bonus plan, if applicable, and benefits at any time. The foregoing
sentence does not change the at-will nature of your employment and the Company
may terminate you at any time.

 

While we look forward to a long and profitable relationship should you decide to
accept this employment offer, you will be an at-will employee of the Company,
which means the employment relationship can be terminated by either party for
any reason, at any time, with or without prior notice and with or without cause.
Any statements or representations to the contrary (and any statements
contradicting any provision in this letter) should be regarded by you as
ineffective. Further, your participation in any stock, option or benefit program
is not to be regarded as assuring you of continuing employment for any
particular period of time. Any modification or change in your at-will employment
status may only occur by way of a written employment agreement signed by you and
the Chief Executive Officer of the Company.

 

Please note that because of employer regulations adopted in the Immigration
Reform and Control Act of 1986, within three (3) business days of starting your
new position you will need to present documentation demonstrating that you have
authorization to work in the United States.

 

As an employee of the Company, you will have access to certain confidential
information of the Company and you may, during the course of your employment,
develop certain information or inventions that will be the property of the
Company. To protect the interests of the Company, you will need to sign the
Company's standard “Employee Intellectual Property Protection Agreement” as a
condition of your employment, a copy of which is attached hereto as Appendix A
(the “EIPPA”). During the period that you render services to the Company, you
agree to not engage in any employment, business or activity that is in any way
competitive with the business or proposed business of the Company and agree not
to assist any other person or organization in competing with the Company or in
preparing to engage in competition with the business or proposed business of the
Company.

 



2

 



--------------------------------------------------------------------------------



 

 

 

 

 

 

You and the Company agree to submit to mandatory binding arbitration any and all
claims arising out of or related to your employment with the Company and the
termination thereof, including, but not limited to, claims for unpaid wages,
wrongful termination, torts, stock or stock options or other ownership interest
in the Company, and/or discrimination (including harassment) based upon any
federal, state or local ordinance, statute, regulation or constitutional
provision. All arbitration hearings shall be conducted in San Mateo County,
California. THE PARTJES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY
IN REGARD TO

SUCH CLAIMS. This Agreement does not restrict your right to file administrative
claims you may bring before any government agency where, as a matter of law, the
parties may not restrict the employee's ability to file such claims (including,
but not limited to, the National Labor Relations Board, the Equal Employment
Opportunity Commission and the Department of Labor). However, the parties agree
that, to the fullest extent permitted by law, arbitration shall be the exclusive
remedy for the subject matter of such administrative claims. The arbitration
shall be conducted through JAMS before a single neutral arbitrator, in
accordance with the JAMS employment arbitration rules then in effect. The JAMS
rules may be found and reviewed at http:// www.
jamsadr.com/rules-employment-arbitration. If you are unable to access these
rules, please let me know and I will provide you with a hardcopy. The arbitrator
shall issue a written decision that contains the essential findings and
conclusions on which the decision is based.

 

With respect to the terms addressed in this offer letter, this offer letter, and
the Severance and Change of Control Agreement to be executed by the Company and
you concurrently upon acceptance of this offer, contain the entire agreement and
understanding by and between you and the Company. This offer letter supersedes
all prior undertakings and agreements, written or oral, as may have existed
prior to the date of execution of this offer letter with regard to the terms
addressed in this offer letter. By executing this offer letter, you acknowledge
that any such superseded understandings and agreements are terminated, and you
disclaim any and all rights or interest that may have existed with respect
thereto. Further, any representations, promises, agreements or understandings,
written or oral, with regard to the terms addressed in this offer letter that
are not contained in this offer letter shall be of no force or effect.

 

Chris, please indicate your acceptance of this offer by signing below and
returning to me within seven days of the date of this offer letter, or let me
know if you have additional questions. I look forward to you joining Dermira.

 

Sincerely,

 

 

/s/ Thomas Wiggans

 

Thomas Wiggans

Chief Executive Officer

 

 

 

 



Accepted and agreed:



By:/s/ Chris Horan

Chris Horan



3

 

